DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
 	Claims 1-12, and 15-22 are pending with claims 4, and 7-8 being withdrawn.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed October 21, 2021, with respect to claim 1 have been fully considered and are persuasive.  The anticipation rejection under 35 U.S.C. 102 of claims 1-3 has been withdrawn. Note the claim amendment of claim 1 does not appear allowable in view of Carvalho (US 5,431,539) which discloses an apparatus with pitch arms (60) and central axis of blades being perpendicular to a longitudinal axis of the shaft (Figs. 5-6).
Applicant's arguments filed October 21, 2021 with respect to independent claims 9 and 17 have been fully considered but they are not persuasive. Specifically, applicant argues that Podgurski (US 8,360,721) and Smyth-Davila (US 3,012,614) do not teach “a first pitch arm including a first segment extending along a first axis, a second segment extending along a second axis, and a third segment extending along the first axis, the first axis different than the second axis, the second segment disposed between the first segment and the third segment, at least a portion of the second segment of the first pitch arm extending over a portion of a first tension-torsion strap disposed outside of a first housing arm.” The previous st end to a 2nd end, there is a second portion extends along different axis (axis of the second portion projected into the X-Y plane) than a first and third portion which extends another axis (ex. Z-axis). Alternatively, an axis can be defined by any arbitrary line and there are an infinite number of axis that the first and third segment extends along different from an axis which the 2nd segment extends along. Accordingly, the claim amendment to claim 9 does not overcome the previous combination.
	Regarding claim 17, applicant argues that Podgurski (US 8,360,721) does not teach all of the claimed elements including “each of the first plane, the second plane and the third plane perpendicular to a longitudinal shaft”.  Note that the first plane is defined at the ends of the first pitch link and the second pitch link: “at least a portion of an end of the first pitch link and at least a portion of an end of the second pitch link disposed in a first plane”. The second plane is defined relative to a second portion of the first pitch arm and the second portion extends along a second plane. Note that extends along a plane is being interpreted (see claim interpretation note below) as having a component of extension of the portion of the arm being parallel and positioned adjacent to the plane. The limitation does not require that the portion of the arm is disposed within the plane. Similarly, the third plane is defined relative to a second portion of the second pitch arm: “a second portion of the second pitch arm extending along a third plane”. The second portion of the second pitch arm does not need to be disposed in the third plane. Note that applicant appears to have the first plane (I) disposed between the second plane (II) and third plane (III), each of the first plane, the second plane and the third plane perpendicular to a longitudinal shaft (Fig. 2 below). 

    PNG
    media_image1.png
    240
    473
    media_image1.png
    Greyscale

Annotated Fig. 2 of Podgurski
The Examiner notes that the pitch arms which define the planes II and III correspond to elements 68 and 52, and that relative to plane I these elements include first portions extend in opposite directions with pitch arm 68 extending in a positive Z-direction, and pitch arm 52 extending in a negative Z-direction. Note that a second portion (see line below) of a second pitch arm 52 is below the horizontal plane III, however the claim does not positively recite that the pitch arm is disposed within the plane. Since the second portion of the pitch arm 52 is relatively close to the plane III in the axial direction of shaft 16, and extends primarily in the horizontal plane, the amendment does not appear to overcome this interpretation of Podgurski.

    PNG
    media_image2.png
    444
    518
    media_image2.png
    Greyscale

Annotated Figure 4 of Podgurski with 2nd portion of pitch arm 52 extending along a plane

Claim Interpretation
	Claim 1 recites “a plane passing through the first end of the pitch arm and a central axis about which a blade coupled to the first blade grip rotates, the plane perpendicular to a longitudinal axis of the shaft”. It is noted in operation that the pitch links 307 move in the Z-axis and that when the pitch links move a plane (ex. 804, Fig. 8) defined by the first end of the pitch and a central axis of rotation of the blade would no longer be horizontal. The claim is supported since the invention can be arranged (ex. Fig. 8) in this configuration.
	Claim 9 further recites “a first segment extending along a first axis” (lines 6-7), and “a second segment extending along a second axis” (line 7). It is noted that extending along an axis means that the segments have a component of extension in the axis. For example the line segment shown below has a 

    PNG
    media_image3.png
    281
    462
    media_image3.png
    Greyscale

Accordingly, it follows that “a first segment extending along a first axis” (claim 9, lines 6-7) means that the first segment has a component in the first axis, and “a second segment extending along a second axis” (line 7) means that the second segment has a component in the second axis.
Claim 17 further recites “a second portion of the first pitch arm extending along a second plane” (line 7), and “a second portion of the second pitch arm extending along a third plane” (lines 10-11). It is noted that extending along a plane means that the portions have a component in directions of a plane parallel to the referenced plane and are positioned adjacent to the plane. For example the line segment shown below has a component (h) in the X-Y-plane. Additionally, the line segment extending in an X-Y plane, and extends along another X-Y plane (P) based on the close proximity to the other plane (P). Note that the line segment would not extend along a plane if the line segment was oriented in only the normal direction to the plane or if the line segment was not positioned adjacent to the plane. 

    PNG
    media_image4.png
    241
    322
    media_image4.png
    Greyscale

Accordingly, it follows that “a second portion of the first pitch arm extending along a second plane” (line 7) means that a second portion has a component that extends in a plane parallel to the second plane and the second portion is positioned adjacent to the second plane.
	Claim 17 further recites “at least a portion of an end of the first pitch link and at least a portion of an end of the second pitch link disposed in a first plane,… the first plane… extending perpendicular to a longitudinal axis of the shaft”. It is noted in operation that the pitch links 307 move in the Z-axis and that when the pitch links move relative to the first horizontal plane (ex. 804, Fig. 8). The claim is supported since the invention can be arranged (ex. Fig. 5) in this configuration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Podgurski (US Patent 8,360,721).
In regards to claim 17, Podgurski discloses a rotor hub (36) comprising: 
a shaft (16)
a first pitch link (72); 
a second pitch link (72), at least a portion of an end of the first pitch link and at least a portion of an end of the second pitch link disposed in a first plane (see below, I which extends perpendicular to a main shaft 16); 
a first pitch arm (68) having a first end coupled to the end of the first pitch link, a first portion of the first pitch arm extending from the end of the first pitch link in a first direction (upward direction) relative to the first plane and a second portion of the first pitch extending along a second plane (II, horizontal plane at 70); and 
a second pitch arm (52) having a first end coupled to the end of the second pitch link, a first portion of the second pitch arm extending from the end of the second pitch link in a second direction (downward direction) relative to the first plane and a second portion of the second pitch arm extending along a third plane (III), the first direction opposite the second direction, the first plane disposed between the second plane and the third plane, each of the first plane, the second plane, and the third plane extending perpendicular to a longitudinal axis of the shaft (see below).

    PNG
    media_image1.png
    240
    473
    media_image1.png
    Greyscale

Annotated Fig. 2 of Podgurski
	Note that extending along a plane means that the portions have a component of in a plane parallel to the referenced plane and are positioned adjacent to the plane (see Claim Interpretation section above). In the rejection above, a second portion (2nd, see below) of the second pitch arm extends along a third nd”, below) of the pitch arm 52 is relatively close to the plane III in the axial direction of shaft 16, and extends primarily in the horizontal plane.

    PNG
    media_image2.png
    444
    518
    media_image2.png
    Greyscale

Annotated Figure 4 of Podgurski with 2nd portion of pitch arm 52 extending along a plane
In regards to claim 18, Podgurski discloses a blade spindle (26), wherein a second end of the first pitch arm is coupled to the blade spindle (via 58, Figs. 1-2).
In regards to claim 20, Podgurski discloses a third pitch link (72) and a third pitch arm (68), at least a portion of the third pitch arm extending from an end of the third pitch link in the first direction (upward direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carvalho (US 5,431,539) in view of Nosan (US 1,623,549).
	In regards to claim 1, Carvalho discloses an apparatus (Figs. 4-5) comprising: 
a housing (62) including: 
a first housing arm (portion of 62 at bearing, see Fig. 4) supporting a first blade spindle (60); and 
a second housing arm (portion of 62) supporting a second blade spindle (60);
a shaft coupled to the housing (Col. 5, lines 51-54); 
a first pitch link (56) and a second pitch link (56); 
a first pitch arm (58, right in Fig. 5), a first end of the first pitch arm coupled to the first pitch link and a second end of the first pitch arm coupled to the first blade spindle (Figs. 4, 5), a plane through the first end of the first pitch arm and a central axis (B) about which a blade (66) rotates, the plane (Fig. 5) extending perpendicular to a longitudinal axis (C) of the shaft; and 
a second pitch arm (58, left in Fig. 5) coupled to the second pitch link and the second blade spindle (Figs. 4-5), the second pitch arm to extend past the first housing arm (Fig. 5 with arm extending from 34 to 60) to couple with the second blade spindle.
Carvalho does not disclose the first housing arm support a first blade grip, and the second housing arm support a second blade grip, and a blade coupled to the first blade grip.
Nosan discloses a first housing (portion of hub 12 adjacent 22) support a first blade grip (22) and a second housing (portion of hub 12 adjacent 22) support a second blade grip (22), and a blade (38) coupled to the first blade grip (par. 19).
Carvalho discloses blades of a rotor system that rotates about a pitch axis relative to the rotating housing, however does not disclose a blade grip connection. Nosan, which is also directed to a rotor blade 
In regards to claim 2, the modified apparatus of Carvalho comprises a first portion of the first pitch arm (58, right) extends from the first pitch link in a first direction (see arrow) relative to the first pitch link and the second pitch link and a first portion of the second pitch arm (58, left) extends from the second pitch link in a second direction (see arrow) relative to the first pitch link and the second pitch link, the first direction opposite the second direction (see annotated Fig. 5 below).

    PNG
    media_image5.png
    561
    391
    media_image5.png
    Greyscale

Annotated Figure 5 of Carvalho
In regards to claim 3, the modified apparatus of Carvalho comprises a second portion of the first pitch arm extends in the second direction (see Fig. 5 above) and a second portion of the second pitch arm extends in the first direction (see Fig. 5 above).

Claims 9-12, 15-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podgurski (US Patent 8,360,721) in view of Applicant Admitted Prior Art (Figs. 1-2).
In regards to claim 9, Podgurski discloses an apparatus comprising: 
a housing (36) including a first housing arm (32) to support a first blade (ex. blade #2 in Fig. 1) and a second housing arm (32) to support a second blade (ex. blade #3); 
a first pitch arm (68) coupled to a first pitch link (72) and extending to the first housing arm, the first pitch arm to cause a change of a pitch angle of the first blade, the first pitch arm including a first segment (I) extending along a first axis (ex. axis of pitch arm 68), a second segment (II, between dashed lines) extending along a second axis (ex. axis of blade 3 in a diagonal direction), and a third segment (III) extending along the first axis, the first axis different than the second axis, the second segment disposed the first segment and the third segment, at least a portion of the second segment of the first pitch extending outside of the first housing arm (Fig. 2); and 

    PNG
    media_image6.png
    222
    699
    media_image6.png
    Greyscale

Annotated Portion of Figure 1 of Podgurski
a second pitch arm (68) coupled to a second pitch link (72) and extending to the second housing arm, the second pitch arm to cause a change of a pitch angle of the second blade, the first pitch link spaced apart from the first housing arm by the second housing arm (see Fig. 1; ex. the second housing arm 32 associated with blade #3 is between the first pitch link of blade #2 and the housing arm 32 of blade #2).
Podurski does not disclose a first tension-torsion strap coupled to the first blade, and the at least a portion extending over a portion of the first tension-torsion strap disposed outside of the first housing arm.

	Podgurski discloses a variable pitch blade support including bearing 46 for retention of the rotor blade outside of the housing arm with the pitch arm extending past the bearing (Fig. 1), however lacks a tension-torsion strap coupled to the first blade grip. AAPA, which is also directed to a rotor hub with variable pitch blades, discloses a tension-torsion strap which couple the blade grips and absorb centrifugal forces during spinning of the blades (see Figs. 1-2, par. 24). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus of Podgurski by providing a tension-torsion strap coupled to the first blade, as taught by AAPA, such that the at least a portion extending over a portion of the first tension-torsion strap disposed outside of the first housing arm, to couple the blade grips and absorb centrifugal forces during spinning of the blades.
	Note that “over” is interpreted as applying to the above arrangement based on an inverted frame of reference or a frame of reference of the axis of rotation 30.
In regards to claim 10, the modified apparatus of Podgurski comprises the first pitch arm is coupled to a first blade spindle (26 via 58) disposed in the first housing arm and the second pitch arm is coupled to a second blade spindle (26 via 58) disposed in the second housing arm (Figs. 1-2).
	In regards to claim 11, the modified apparatus of Podgurski comprises the first pitch arm is coupled to a first portion (ex. top of spindle) of the first blade spindle and the second pitch arm is coupled to a second portion of the second blade spindle (ex. bottom of spindle) different from the first portion of the first blade spindle. The Examiner acknowledges that the invention shows the arm making a connection only at the top or bottom surfaces of spindle 514 (in the application Fig. 5), while the Podgurski discloses a coupling via 58 with the top and bottom surfaces of the spindles (see Fig. 2). Note that terms “the first portion” and “the second portion” could refer to a portion of the area that is coupled at the top or the bottom of the spindle. Accordingly, the claim language does not distinguish from the arrangement of Podgurski.


    PNG
    media_image7.png
    217
    701
    media_image7.png
    Greyscale

Annotated Portion of Figure 2 of Podgurski
In regards to claim 15, the modified apparatus of Podgurski comprises the first segment of the first pitch arm extends from the first pitch link in a first direction along the first axis (ex. downward) relative to the first tension-torsion strap (as modified above) and a portion of the second pitch arm extends from the second pitch link in a second direction (ex. upward) relative to the first tension-torsion strap (as modified above), the first direction opposite the second direction (see annotated Fig. 1 below).

    PNG
    media_image8.png
    305
    448
    media_image8.png
    Greyscale

Annotated Figure 1 of Podgurski
In regards to claim 16, the modified apparatus of Podgurski comprises a third pitch arm (68) coupled to a third pitch link (72), a portion of the third pitch arm extending in the first direction relative to the tension-torsion strap (see Fig. 1, with the 3rd pitch arm extending in the downward direction).
In regards to claim 21, the modified apparatus of Podgurski lacks a second tension-torsion strap coupled to the second blade, a portion of the second pitch arm from the second pitch link extending past a portion of the second tension-torsion strap disposed outside of the second housing arm.
Applicant Admitted Prior Art (AAPA, see Figs. 1-2) discloses a second tension-torsion strap (116) coupled to the second blade (at 106).
	Podgurski discloses a variable pitch blade support of the second blade including bearing 46 for retention of the second rotor blade outside of the second housing arm with the pitch arm extending past the bearing (Fig. 1), however lacks a tension-torsion strap coupled to the first blade grip. AAPA, which is also directed to a rotor hub with variable pitch blades, discloses a tension-torsion strap which couple the blade grips and absorb centrifugal forces during spinning of the blades (see Figs. 1-2, par. 24). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus of Podgurski by providing a second tension-torsion strap coupled to the .

Allowable Subject Matter
Claims 5-6, 19 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
1/9/2022



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        1/14/2022